Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 17/066,408 filed on May 13, 2022.

Specification
3.	The title of the invention has been amended as “Electronic Package With Wettable Flank and Shielding Layer and Manufacturing Method Thereof”.

Reasons for Indicating Allowable Subject Matter
4.	Claims 11-12, 21-31 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Claim 11: the prior art of record alone or in combination neither teaches nor makes obvious an electronic package, comprising:
....
a shielding layer covering a side surface of the first encapsulant, wherein the shielding layer and the wettable flank are separated by the side surface of the second encapsulant; in combination with the rest of claim limitations as claimed and defined by the applicant.

6.	The following is an examiner’s statement of reasons for allowance:
Claim 27: the prior art of record alone or in combination neither teaches nor makes obvious an electronic package, comprising:
....
a shielding layer covering a side surface of the first encapsulant, wherein on the side surface of the substrate, the shielding layer is spaced apart from the wettable flank; in combination with the rest of claim limitations as claimed and defined by the applicant.

7.	The references of the prior art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of an electronic package in its entirety (the individual limitations may be found just not in combination with proper motivation). Hence, the independent claims 11 and 27 are allowable. Since the independent claims 11 and 27 are allowable in combination with all the remaining limitations of the independent claims, therefore, the dependent claims 12, 21-26 of the independent claim 11, and the dependent claims 28-31 of the independent claim 27, are also allowable, respectively.
However, none of the prior art of references indicated as the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of the independent claims 11 and 27 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claims, the independent claims 11 and 27 are deemed patentable over the prior art.

8. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
The prior art, Bang et al. (US 2020/0395272 A1) discloses all the limitations of claim 11, shown in Fig. 1, except the quoted limitation above.
The prior art, Bang et al. (US 2017/0338170 A1) discloses all the limitations of claim 27, shown in Fig. 2, except the quoted limitation above.

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819